Citation Nr: 0708022	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  99-20 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for a right hip 
disability as secondary to the service-connected shell 
fragment wounds to the left foot and ankle. 

4.  Entitlement to a disability evaluation in excess of 30 
percent for shell fragment wound to the left foot and ankle.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.  He was awarded the Purple Heart.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in April 1999, August 
2001, and August 2005 by the Department of Veterans Affairs 
(VA), Regional Office (RO), in Waco, Texas.  The April 1999 
rating decision assigned a 30 percent rating to the shell 
fragment wound to the left foot and ankle effective from 
April 29, 1998, and denied entitlement to service connection 
for a left leg disability, heart disease, hearing loss, and a 
right hip disability.  The August 2001 rating decision 
confirmed the denial of service connection for a left leg 
disability, heart disease, hearing loss, and a right hip 
disability.  The August 2005 rating decision denied 
entitlement to service connection for tinnitus, and granted 
service connection for eczematoid dermatitis of the left foot 
and assigned a zero percent rating from December 1, 2004.    

The Board notes that the veteran filed timely notices of 
disagreement for the issues of entitlement to service 
connection for a left leg disability and entitlement to a 
higher initial rating for the eczematoid dermatitis of the 
left foot.  Statements of the case were issued in August 1999 
and February 2006.  However, the veteran did not file 
substantive appeals, and these issues were not certified for 
appeal.  These issues are not before the Board for appellate 
consideration.  See 38 C.F.R. § 20.200.  

The veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in December 2001 
for the issues of entitlement to a higher rating for the 
shell fragment wound to the left foot and ankle, and 
entitlement to service connection for heart disease, hearing 
loss, and a right hip disability.  A transcript of the 
hearing is associated with the veteran's claims folder. 

In a March 2002 decision, the Board denied entitlement to 
service connection for heart disease.  Regarding the issues 
of entitlement to a higher rating for the shell fragment 
wound to the left foot and ankle and entitlement to service 
connection for hearing loss and a right hip disability, the 
Board undertook additional development with respect to the 
issues pursuant to authority granted by 38 C.F.R. § 19.9 
(a)(2) (2002).  

After the Board conducted the development in this case, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) held that 
38 C.F.R. § 19.9(a)(2) (2002) was invalid because, in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
veteran's waiver.  The Federal Circuit held that this was 
contrary to the requirement of 38 U.S.C. § 7104(a) that 
"[a]ll questions in a matter which...is subject to decision 
by the Secretary shall be subject to one review on appeal to 
the Secretary."  In accordance with Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), in November 2003, the Board remanded this 
matter to the RO for initial consideration of the additional 
evidence obtained pursuant to 38 U.S.C. § 7104(a) and for 
additional development.   

The Board notes that in February 2006, the veteran requested 
a hearing before the Board for the issue of entitlement to 
service connection for tinnitus.  However, the veteran 
subsequently withdrew his request in September 2006.  

In February 2007, the Board granted the veteran's motion to 
advance this appeal on the Board's docket.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006). 


FINDINGS OF FACT

1.  There is no competent evidence which relates the current 
bilateral hearing loss and tinnitus to disease or injury in 
service.  

2.  The competent evidence is at least in equipoise regarding 
whether the right hip disability and right hip replacement 
was caused by the service-connected shell fragment wounds to 
the left ankle and foot.   

3.  The residuals of a shell fragment wound of the left ankle 
and foot are manifested by severe impairment and functional 
loss of the left foot; limitation of motion of the left ankle 
with dorsiflexion limited from zero to 10 degrees and plantar 
flexion limited from 18 to 25 degrees; moderate to severe 
impairment of Muscle Group X; moderate impairment of Muscle 
Groups XI and XII; and impaired sensation on the lateral 
aspect of the left great toe.     


CONCLUSIONS OF LAW

1.  Hearing loss and tinnitus were not incurred in, or 
aggravated by, active military service, and sensorineural 
hearing loss may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006).

2.  A right hip disability and right hip replacement are 
proximately due to or the result of the veteran's service-
connected disability.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006). 

3.  The criteria for a disability evaluation in excess of 30 
percent under Diagnostic Code 5284 for the shell fragment 
wound to the left foot have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.68, 4.71a, 4.73, 
4.124a, Diagnostic Codes 5284, 5310, 5311, 5312, 8523 (2006). 

4.  The criteria for a separate 10 percent disability 
evaluation for the shell fragment wound of the left ankle 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.68, 4.71a, 4.73, 4.124a, Diagnostic Codes 
5271, 5310, 5311, 5312, 8523 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in August 2002, December 2002, 
May 2004, March 2005, December 2005, and March 2006.  The 
letters notified the veteran of what information and evidence 
must be submitted to substantiate claims for service 
connection and for increased ratings, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO.  The content of the 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).    

Although the VCAA notice letters for the claims of 
entitlement to an increased rating for the shell fragment 
wound to the left foot and ankle, and the claims for service 
connection for the right hip disability and hearing loss were 
provided to the veteran subsequent to the initial AOJ 
unfavorable decision, the Board finds that there is no 
prejudice to the veteran.  After the August 2002, December 
2002 and May 2004 VCAA notice letters were provided, the 
veteran had two years to respond to the notice and submit 
additional evidence in support of his claims before the 
claims were certified and transferred to the Board.  The 
claims were readjudicated by the RO in November 2004, 
February 2006, and May 2006.  The Board points out that the 
veteran has not alleged any prejudice.  The Board finds that 
the actions taken by VA have essentially cured the error in 
the timing of notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.      

The United States Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal in a March 
2006 letter.  Notwithstanding this belated notice, the Board 
determines that the veteran was not prejudiced by any defect 
in timing.  Even though the timing of this notice was 
defective, there is no prejudice in issuing a final decision.  
After the notice was issued to the veteran, the veteran had 
two months to respond to the notice before the claims were 
readjudicated in May 2006.  The record fails to show 
prejudicial error as to timing or content of the VCAA notice.    

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection 
and the claim for an increased rating, and the duty to assist 
requirements have been satisfied.  All available service 
medical records were obtained.  VA treatment records from the 
Lufkin, Texas, VA medical facilities dated from 1993 to 2003 
have been obtained.  VA treatment records from the 
Shreveport, Louisiana, VA medical facilities dated from 1999 
to 2002 have been obtained.  VA treatment records from the 
Houston, Texas, VA medical facilities dated from 1993 to 2003 
have been obtained.  Private medical records or medical 
statements from Drs. W.R.C., R.S., R.E., and J.H. have been 
obtained and associated with the claims folder.  Hospital 
records from the M. Hospital dated in 1992 for the right hip 
replacement surgery have been obtained and associated with 
the claims folder.  In statements dated in November 2005 and 
April 2006, the veteran indicated that he had no additional 
evidence to submit in support of his claims.  There is no 
identified relevant evidence that has not been accounted for.    

Regarding the claims for service connection for hearing loss 
and tinnitus, the veteran was afforded VA audiometric and ear 
disease examinations in December 1998, August 2002, July 
2004, July 2005, and October 2005 to determine the nature and 
etiology of the tinnitus and hearing loss.  Regarding the 
claim for service connection for a right hip disability and 
hip replacement, the veteran was afforded VA examinations in 
August 2002, July 2004, and March 2005 to determine the 
nature and etiology of the right hip disability and medical 
opinions were obtained as to whether the right hip disability 
was due to the service-connected shell fragment wounds to the 
left foot and ankle.  Regarding the claim for an increased 
rating for the shell fragment wound to the left foot and 
ankle, the veteran was afforded VA examinations in January 
1999, August 2002, July 2004, and December 2005 to determine 
the nature and severity of the shell fragment wound to the 
left foot and ankle.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Service Connection

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).   

Secondary Service Connection

During the pendency of this appeal, the provisions of 
38 C.F.R. § 3.310 were revised.  Under the former provisions, 
a disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected as well.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (effective prior to October 
10, 2006).   

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
The former paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added.  

The new provisions of 38 C.F.R. § 3.310 (b) indicate that 
"Any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level."  

The Court has held that service connection can be granted for 
a disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
intended effect of the aforementioned amendment is to conform 
VA regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

Service Connection for Hearing Loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria. Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a disease of the nervous system such as 
sensorineural hearing loss became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

Combat Veterans

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).

Although 38 U.S.C.A. § 1154(b) does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service connected, it does considerably lighten the burden 
of a veteran who seeks benefits for an allegedly service- 
connected disease or injury and who alleges that the disease 
or injury was incurred in or aggravated by combat service.  
Competent evidence of a current disability and of a nexus 
between service and a current disability is still required.  
Wade v. West, 11 Vet. App. 302 (1998). 

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (1999).


Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

Entitlement to service connection for bilateral hearing loss 
and tinnitus

The veteran asserts that he incurred hearing loss and 
tinnitus due to noise exposure in service.  The veteran 
indicated that while in service, he was assigned to the USS 
Mexico and he was assigned to an anti-artillery gun.  The 
veteran contends that he was constantly under bombardment and 
was exposed to heavy artillery.  He asserts that the hearing 
loss and tinnitus were caused by this acoustic trauma.  

Service records show the veteran served aboard the USS Mexico 
and he was injured during an enemy attack and received a 
Purple Heart.  The service records indicate that the veteran 
was injured when an enemy plane crashed into the ship during 
a suicide attack.  The Board finds that the veteran's 
statements are consistent with the circumstances and 
conditions of his service as a crewman in the Navy in World 
War II in the Pacific.  Thus, the veteran's statements are 
sufficient to establish that he sustained acoustic trauma in 
service.  The Board accepts the veracity of the veteran's 
statements concerning his exposure to noise in service.  See 
38 U.S.C.A. §1154(b).  

Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally submit competent 
medical evidence tending to show a current disability and a 
relationship between that disability and those service 
events.  Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In 
the present case, the veteran must still submit competent 
evidence tending to show that his current hearing loss and 
tinnitus are related to the acoustic trauma in service.

The competent medical evidence of record establishes that the 
veteran has a current hearing loss disability in accordance 
with 38 C.F.R. § 3.385.  The VA audiometric evaluations dated 
in August 2002, July 2004, July 2005, and October 2005 show 
that the veteran had auditory thresholds greater than 40 
decibels in the frequencies of 2000, 3000, and 4000 hertz in 
the right and left ears.  The medical evidence of record 
shows that the veteran has a current diagnosis of tinnitus.  
See the VA audiometric evaluation reports dated in October 
2005, July 2005, and August 2002 and the VA treatment record 
dated in December 1998.  

Although the Board accepts that the veteran was involved in 
combat during World War II and that he sustained acoustic 
trauma, the service medical records show that upon separation 
from service, the veteran's hearing was within normal limits.  
The service medical records make no reference to hearing loss 
or tinnitus.  The July 1943 induction examination reveals 
that the veteran's hearing was 15/15 on spoken and whisper 
voice tests in the right and left ears.  The March 1946 
separation examination report indicates that the veteran's 
hearing was 15/15 on whispered voice test and 15/15 on spoken 
voice test in both the left and right ears.  No disease or 
defects of the ears were detected.  

The medical evidence of record does not reflect the presence 
of sensorineural hearing loss within one year from service 
separation in March 1946.  The evidence of record shows that 
sensorineural hearing loss was first diagnosed in the late 
1990's, almost 50 years after service separation.  The 
veteran has not identified or submitted any medical evidence 
showing a diagnosis of sensorineural hearing loss within one 
year from service separation.  Thus, service connection for 
hearing loss on a presumptive basis is not warranted.  The 
Board notes that service connection for tinnitus on a 
presumptive basis is not available under VA regulations. 

Unfortunately, the medical evidence does not establish a 
nexus between the current hearing loss and tinnitus and the 
veteran's period of service.  There is no competent evidence 
of a link between the hearing loss and tinnitus and service.  

The veteran was afforded VA audiometric examinations in 
August 2002, July 2004, July 2005, and October 2005 in order 
to obtain a medical opinion as to whether the current hearing 
loss and tinnitus had its onset in or are related to service.  
However, the VA examiners indicated that they were not able 
to render a medical opinion as to whether the hearing loss 
and tinnitus were the result of noise exposure in service 
without resorting to speculation.  

Regarding the tinnitus, the August 2002 VA audiometric 
evaluation report indicates that the examiner stated that it 
was possible that the tinnitus was the result of noise 
exposure, however, there was insufficient information 
available to determine etiology.  The July 2005 VA 
audiometric examination report indicates that the veteran 
reported a history of military noise exposure from heavy 
artillery and that his tinnitus had its onset in service.  
The examiner stated that a review of the claims folder 
revealed no documentation of treatment for tinnitus, and 
therefore, the etiology of the tinnitus could not be 
determined without resorting to speculation.  The October 
2005 VA audiometric evaluation report indicates that the 
examiner stated that there was insufficient evidence 
available to determine if the veteran's current tinnitus was 
due to acoustic trauma in service.   

The July 2004 VA audiometric evaluation report indicates that 
the examiner stated that there was insufficient information 
available to determine the etiology of the veteran's current 
hearing loss without resorting to speculation.  The examiner 
noted that the service separation examination showed whisper 
voice and spoken voice hearing tests which are considered 
invalid for rating purposes because they do not account for 
the possibility of high frequency hearing loss.  The October 
2005 VA audiometric evaluation report indicates that the 
examiner stated that there was insufficient evidence 
available to determine if the veteran's current hearing was 
due to acoustic trauma in service.  The examiner stated that 
review of the claims folder revealed that there were no 
hearing evaluations from 1943 to 1946; there were just 
whisper voice tests.  The examiner stated that the veteran's 
hearing prior to, during, and at the time of discharge was 
unknown.  

The veteran's own implied assertions that the disabilities of 
hearing loss and tinnitus are related to acoustic trauma in 
service are afforded no probative weight in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters.  Although the veteran is 
competent to testify as to his symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu, supra.  The veteran has not submitted 
any medical evidence which supports his contentions.  

There is no competent evidence of record which establishes 
that the hearing loss and tinnitus are medically related to 
disease or injury in service.  In Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000), the Federal Circuit indicated 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability.  In the present case, 
there is no competent evidence of a connection between the 
veteran's service and his hearing loss and tinnitus.  The 
Board also notes that in Wade v. West, 11 Vet. App. 302 
(1999), the Court held that 38 C.F.R. § 1154(b) does not 
obviate the requirement that a veteran submit medical 
evidence of a causal relationship between his current 
condition and his military service. 

Therefore, for the reasons discussed above, the Board finds 
that service connection for hearing loss and tinnitus is not 
warranted, since there is no competent evidence of a 
relationship between the current hearing loss and tinnitus 
and disease or injury during service, including acoustic 
trauma in service.  The Board concludes that the 
preponderance of the evidence of record is against the 
veteran's claim for service connection for hearing loss and 
tinnitus.  The reasonable doubt doctrine requires that there 
be a "substantial" doubt and "one within the range of 
probability as distinguished from pure speculation or remote 
possibility."  38 C.F.R. § 3.102.  The claims are therefore 
denied. 

Entitlement to service connection for a right hip disability

The Board finds that the evidence of record is in equipoise 
as to whether the right hip disability was caused by the 
service-connected shell fragment wounds to the left foot and 
ankle.  

The veteran contends, in essence, that his right hip 
disability and subsequent right hip replacement were due to 
the service-connected shell fragment wounds of the left foot 
and ankle.  In this regard, the Board notes that service 
connection is in effect for residuals of shell fragment 
wounds to the left foot and ankle and, as discussed below, a 
30 percent rating is assigned to the shell fragment wound to 
the left foot under Diagnostic Code 5284 and a 10 percent 
rating is assigned to the shell fragment wound to the left 
ankle under Diagnostic Code 5271.    

In this case, there are medical opinions that are both for 
and against the veteran's claim.  The competent evidence in 
support of the claim consists of the August 2002 VA medical 
opinion.  The August 2002 VA examination report indicates 
that the examiner reviewed the claims folder and the 
veteran's medical records.  The examiner opined that it was 
as likely as not that the veteran's right hip disability 
which required a total hip replacement was secondary to the 
service-connected residuals of a shell fragment wound to the 
left foot and ankle.  The examiner noted that she disagreed 
with the previous VA medical opinion [dated in October 1994] 
in which the examiner opined that there was no relationship 
between the right hip and the left ankle and foot because 
this examiner did not document that the veteran had an 
altered gait.  The examiner stated that there is evidence of 
altered gait and noted that the January 1999 VA examination 
documented significant limp.  The examiner stated that the 
veteran has had an altered gait since 1947 and this was 
likely the cause of the development of severe degenerative 
joint disease.  The examiner noted that the veteran primarily 
weight bears in ambulation on the right hip and right lower 
extremity.  The examiner indicated that since this is a 
weight bearing structure, it is about as likely as not that 
the right hip condition which required a total hip 
replacement is secondary to the service-connected left foot 
and left ankle.  

Additional evidence in support of the veteran's claim is a 
portion of the July 2004 VA medical opinion.  The July 2004 
VA examination report indicates that the examiner opined that 
it was at least as likely as not that the veteran's limping 
on the left lower extremity aggravated the right hip 
disability.  

The evidence of record which is against the veteran's claim 
consists of the July 2004 VA examination report.  In this 
report, the VA examiner opined that the service-connected 
left ankle disability did not play a part in the right hip 
replacement.  The examiner indicated that if the veteran had 
a significant problem with ambulation, he would have atrophy 
and he did not have atrophy of the musculature of the left 
lower extremity.  

The Board points out that there are two additional medical 
opinions which indicate that the service-connected shell 
fragment wounds to the left foot and ankle did not cause the 
right hip disability.  The October 1994 VA medical opinion 
indicates that the examiner did not think the right hip 
replacement was due to the left ankle because there did not 
seem to be sufficient damage to the left ankle to account for 
much disability.  The VA examination report indicates that 
the claims file was not available for review.  

The Board notes that factors for assessing the probative 
value of a medical opinion include the physician's access to 
the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000); see also Hernandez- Toyens v. West, 11 Vet. App. 379, 
382 (1998).  In this case, the Board finds that the October 
1994 VA examination report has limited probative value 
because the VA examiner did not review the veteran's claims 
folder or review the veteran's medical history before 
rendering the medical opinion.    

The March 2005 VA medical opinion indicates that the examiner 
opined that the right hip disability was not caused by or 
proximately due to the service-connected left foot and ankle 
disabilities.  The examiner stated that the veteran had 
degenerative arthritis of both hips and the lumbar spine, and 
this generalized arthritis indicated that the right hip 
disability was part of the overall degenerative joint disease 
and was not due to a specific condition caused by an old 
injury to the left ankle.  The examiner opined that the 
disorder was due to a normal aging process seen in men who 
were the veteran's age.  

The Board finds that the March 2005 VA examination report has 
limited probative value.  The March 2005 VA examination 
report indicates that the VA examiner is a nurse 
practitioner.  There is no evidence of record which 
establishes that this nurse practitioner has the specific 
expertise to render an opinion with regard to arthritis, and, 
as such, his statements cannot be deemed to be dispositive of 
the question of medical nexus.  See Black v. Brown, 10 Vet. 
App. 297, 284 (1997) (in evaluating the probative value of 
medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data).  Every medical opinion must be within the scope of 
expertise of the medical professional who proffered it.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board also notes that the nurse practitioner appears to 
be basing his opinion that the right hip disability was not 
caused by the service-connected left foot and left ankle 
disabilities upon the fact that the veteran had degenerative 
arthritis of both hips and the lumbar spine and this 
generalized arthritis was due to the normal aging process.  
The evidence of record shows that the veteran currently has 
degenerative joint disease of left hip and lumbar spine.  See 
the August 2002 x-ray examination reports.  However, the 
evidence of record establishes that at the time of the right 
hip replacement in 1992, the veteran did not have arthritis 
of the left hip.  An October 1994 x-ray examination report 
indicates that the left hip and both sacroiliac joints were 
within normal limits.  The nurse practitioner does not 
provide an explanation as to why the veteran developed severe 
degenerative arthritis of the right hip in 1992 and did not 
develop arthritis of the left hip and sacroiliac joints at 
that time.  In evaluating the probative value of medical 
statements, the Board looks at factors such as the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  A bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998). 

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Given the above evidence, the Board finds that there is an 
approximate balance of positive and negative evidence as to 
whether the veteran's right hip disability was due to the 
service-connected shell fragment wound to the left foot and 
ankle.  When the evidence is in such relative equipoise, the 
Board must give the veteran the benefit of the doubt.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Thus, the 
Board finds that the veteran's right hip disability is due to 
the service-connected shell fragment wound to the left foot 
and ankle.  Accordingly, service connection is thus warranted 
for a right hip disability.   

III.  Increased Rating

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.   

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2006); see 
also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
(permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute the 
same disability or same manifestation under 38 C.F.R. 
§ 4.14). 

Under Diagnostic Code 5271, ankle, limited motion, marked 
limitation of motion in the ankle warrants a 20 percent 
disability rating, and moderate limitation of motion in the 
ankle warrants a 10 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.

Under the Diagnostic Code 5284, a 10 percent rating 
contemplates moderate impairment, a 20 percent contemplates 
moderately severe impairment, and a 30 percent rating 
contemplates severe impairment.  With actual loss of the use 
of the foot, a 40 percent rating is applicable.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284. 

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.   

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Muscle injuries are evaluated pursuant to criteria at 
38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions.  38 C.F.R. § 4.55(b) (2006).  
The specific bodily functions of each group are listed at 
38 C.F.R. § 4.73 (2006).

Generally, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating for the same body part, 
unless the injuries affect entirely different functions.  
38 C.F.R. § 4.55(a) (2006); see also 38 C.F.R. § 4.14 (2006).

There will be no rating assigned for muscle groups which act 
upon an ankylosed joint, with exceptions to this rule 
relating only to the knee and the shoulder.  See 38 C.F.R. 
§ 4.55(c) (2006).

Additionally, the combined evaluation of muscle groups acting 
on a single unankylosed joint must be lower than the rating 
for unfavorable ankylosis of that joint, except when muscles 
groups I and II are acting on the shoulder.  38 C.F.R. 
§ 4.55(d) (2006).  When compensable muscle group injuries are 
in the same anatomical region, but do not act on the same 
joint, the rating for the most severely injured muscle group 
will be increased by one level, and used as the combined 
evaluation for all affected muscle groups.  38 C.F.R. 
§ 4.55(e) (2006).  Otherwise, for muscle group injuries in 
different anatomical regions (not acting on ankylosed 
joints), each injury is separately rated, and ratings are 
then combined under VA's "combined ratings table" at 
38 C.F.R. § 4.25, for the purposes of determining schedular 
compensation ratings.

The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56.  First, an open 
comminuted fracture with muscle or tendon damage will be 
rated as severe, unless (for locations such as the wrist or 
over the tibia) the evidence establishes that the muscle 
damage is minimal.  38 C.F.R. § 4.56(a) (2006).  A through 
and through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56(b) (2006).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c) (2006).

Under diagnostic codes (DC) 5301 to 5323, muscle injuries 
disabilities are rated as slight, moderate, moderately severe 
or severe according to criteria based on the type of injury, 
the history and complaint, and objective findings.  38 C.F.R. 
§ 4.56(d) (2006).

38 C.F.R. § 4.68 provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  Diagnostic Code 5165 provides a maximum 40 
percent combined rating for amputation of the lower leg.  
38 C.F.R. § 4.71a, Diagnostic Code 5165.  


Analysis

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against the 
assignment of a rating in excess of 30 percent for the 
service-connected shell fragment wound to the left foot and 
ankle under Diagnostic Code 5284.  As noted above, under 
Diagnostic Code 5284, a severe foot injury warrants a 30 
percent rating.  The medical evidence of record establishes 
that the service-connected residuals of a shell fragment 
wound to the left foot causes severe loss of function of the 
left foot.  The medical evidence of record shows that the 
veteran reported having pain and stiffness in the left foot.  
See the VA examination reports dated in December 2005, July 
2004, August 2002, and January 1999.  The veteran's gait has 
been described as extremely antalgic.  The examiners noted 
that the veteran had a marked or significant limp.  There is 
evidence of atrophy of the musculature of the left foot.  See 
the August 2002 and July 2004 VA examination reports.  There 
is objective evidence of extreme hypersensitivity to touch on 
the lateral aspect of the foot and pain to touch on palpation 
of the forefoot and midfoot.  See the August 2002 and July 
2004 VA examination reports.  

The August 2002 VA examination report indicates that the VA 
examiner opined that the left foot disability resulted in a 
severe loss of function of the left foot.  Examination 
revealed that the veteran had difficulty with weight bearing 
and he had impaired stability of the left foot.  The December 
2005 VA examination report indicates that the examiner opined 
that the pain due to the left foot disability caused major 
functional impairment.  The examiner noted that the veteran 
had increased pain with repetitive movement or manipulation 
of the left foot.  The veteran also had increased functional 
loss and limitation of motion due to fatigue, weakness, and 
lack of endurance.  Based upon this evidence, the Board finds 
that the 30 percent disability evaluation is warranted for 
the service-connected residuals of the shell fragment wound 
under Diagnostic Code 5284 for severe impairment of the left 
foot.   

The Board finds that a disability evaluation in excess of 30 
percent is not warranted under Diagnostic Code 5284.  A 
higher evaluation, 40 percent, is warranted if there is loss 
of use of the foot.  Loss of use is said to exist when there 
is no remaining function other than that which would be 
equally well served by amputation at the site of election 
below the knee with prosthesis in place.  The determination 
will be made on the basis of actual remaining function 
whether balance and propulsion, etc., could be accomplished 
equally well by an amputation stump with prosthesis.  38 
C.F.R. § 4.63.  

While the medical evidence of record establishes that the 
veteran has major or severe impairment of the left foot, 
primarily due to pain, there is evidence of some remaining 
function in the left foot.  The medical evidence shows that 
the veteran is still able to stand and walk, although he had 
difficulty with weightbearing.  The December 2005 VA 
examination report indicates that the veteran reported that 
medication does decrease the pain.  Upon examination, the 
veteran's gait was stiff and was stabilized with the use of a 
cane.  Foot drop was not detected upon VA examinations in 
July 2004 and December 2005.  There is no medical evidence to 
suggest that the veteran would be well served by an 
amputation below the left knee.  Thus, the Board concludes 
that a disability evaluation in excess of 30 percent is not 
warranted for the left foot disability under Diagnostic Code 
5284.

The Board has considered whether a higher rating is warranted 
under a different Diagnostic Code and the Board has also 
considered whether the veteran has manifestations of the 
shell fragment wound which are separate and distinct from the 
manifestations of the shell fragment wound to the left foot 
(manifested by severe impairment of the foot).  See 38 C.F.R. 
§ 4.14; Esteban, supra.  

As discussed in detail above, a 30 percent rating is 
currently assigned to the residuals of the shell fragment 
wound under Diagnostic Code 5284 for severe injury to the 
left foot.  The Board finds that the medical evidence of 
record establishes disability to the left ankle in addition 
to the left foot due to the shell fragment wound, and a 
separate rating is warranted for the left ankle disability.  
The Board notes that when service connection was initially 
granted for the residuals of the shell fragment wound, 
service connection was initially granted for a shell fragment 
wound to the left ankle.  The RO later included the left 
foot.  See the November 1994 rating decision.  The Board 
further notes that the medical evidence shows that the 
disability to the left foot involves separate and distinct 
manifestations from the left ankle disability.  The left foot 
disability is manifested by pain on use of the foot with 
hypersensitivity and pain to palpation to the foot, severe 
and major functional impairment of the left foot, and 
impaired stability of the foot.  The left ankle disability is 
manifested by limitation of motion of the left ankle joint.   

The medical evidence of record establishes that the veteran 
has limitation of motion of the left ankle.  Normal range of 
motion for the ankle is 20 degrees for dorsiflexion and 45 
degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.  
Upon VA examination in January 1999, plantar flexion of the 
left ankle was limited to 25 degrees and there was pain on 
motion.  Upon VA examination in July 2004, dorsiflexion of 
the left ankle was limited to 10 degrees and plantar flexion 
was limited to 18 degrees.  The examiner noted that there was 
marked limitation of motion of the left ankle.  Upon VA 
examination in December 2005, the veteran had no dorsiflexion 
of the left ankle and plantar flexion was limited to 20 
degrees.  Based upon this evidence, the Board finds that a 10 
percent rating, but no higher, is warranted for the service-
connected shell fragment wound to the left ankle under 
Diagnostic Code 5271.  

VA regulations provide that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
amputation at the elective level, were amputation to be 
performed.  38 C.F.R. § 4.68 (2006).  The regulations cite as 
an example that combined evaluations for disabilities below 
the knee shall not exceed the 40 percent evaluation under 
Diagnostic Code 5165.  The 40 percent rating may be further 
combined with rating for disabilities above the knee but not 
to exceed the above-the-knee amputation elective level.  Id. 

In the veteran's case, the 30 percent rating assigned to the 
shell fragment wound to the left foot, when combined with the 
10 percent rating for the shell fragment wound to the left 
ankle pursuant to 38 C.F.R. § 4.25, results in a 40 percent 
evaluation.  Therefore, to assign more than 40 percent for 
the residuals of the shell fragment wound to the left foot 
and ankle would violate the "amputation rule", since the 
service-connected disability affects the left leg below the 
knee.  See 38 C.F.R. § 4.68; 38 C.F.R. § 4.71a, Diagnostic 
Code 5165.  

The Board points out that the medical evidence of record also 
establishes that the veteran has muscle injury to the left 
leg due to the shell fragment wound.  The medical evidence 
establishes that the veteran has moderate to severe 
impairment of Muscle Group X, intrinsic muscles of the foot 
and dorsal muscles; moderate impairment to Muscle Group XI, 
posterior and lateral crural muscles and muscles to the calf; 
and moderate impairment to Muscle Group XII, anterior muscles 
of the leg.  See the VA examination reports dated in July 
2004 and August 2002.  There is also medical evidence of left 
sural mononeuropathy due to the shell fragment wound 
resulting in impaired sensation on the lateral aspect of the 
left great toe.  

The Board notes that the service-connected residuals of the 
shell fragment wound to the left foot and left ankle may be 
rated, in the alternative, under Diagnostic Codes 5310, 5311, 
5312, or 8523 for muscle injuries to Muscle Groups X, XI, and 
XII, or for the neurological symptoms.  However, a rating in 
excess of 40 percent is not warranted under these diagnostic 
codes and is prohibited by the amputation rule.  See 
38 C.F.R. § 4.68.   

The Board notes further that assigning separate ratings under 
Diagnostic Codes 5310, 5311, 5312, or 8523 in addition to the 
ratings assigned under Diagnostic Codes 5271 and 5284 is 
prohibited under 38 C.F.R. § 4.14, because the manifestations 
of the muscle and neurological injuries of the left lower leg 
involve limitation of motion of the ankle and foot.  See 
38 C.F.R. § 4.73.  Limitation of motion of the left ankle and 
left foot with loss of function is already contemplated in 
the ratings assigned under Diagnostic Codes 5284 and 5271.  

In summary, a disability evaluation in excess of 30 percent 
for the service-connected shell fragment wound to the left 
foot is not warranted under Diagnostic Code 5284 for the 
reasons and bases described above.  However, a separate 10 
percent rating is warranted for the service-connected shell 
fragment wound to the left ankle under Diagnostic Code 5271.  
The benefit sought on appeal is granted to that extent. 



ORDER

Entitlement to service connection for hearing loss and 
tinnitus is not warranted.  The appeal is denied.  

Entitlement to service connection for a right hip disability 
is warranted.  The appeal is granted to that extent.   

Entitlement to a disability evaluation in excess of 30 
percent for the service-connected shell fragment wound to the 
left foot is not warranted.  The appeal is denied.  

Entitlement to a separate 10 percent disability evaluation 
for the service-connected shell fragment wound to the left 
ankle is warranted.  The appeal is granted to that extent, 
subject to the regulations governing the payment of monetary 
benefits.   



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


